933 A.2d 650 (2007)
COMMONWEALTH of Pennsylvania, Appellee,
v.
Thomas McCANDLESS, Appellant.
Supreme Court of Pennsylvania.
Argued October 16, 2006.
Decided October 16, 2007.
Michael Canick Schwartz, Esq., Philadelphia, for Thomas McCandless.
Hugh J. Burns, Jr., Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
BEFORE: CAPPY, C.J., and CASTILLE, NEWMAN, SAYLOR, EAKIN, BAER and BALDWIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 16th day of October, 2007, the appeal is hereby dismissed as having been improvidently granted.